Order filed September 25, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                    ____________

                             NO. 14-14-00346-CR
                                    ____________

                JESUS A. ZUNIGA-HERNANDEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 3
                          Harris County, Texas
                      Trial Court Cause No. 1923852


                                     ORDER

      Appellant challenges the trial court’s order denying his motion to suppress
evidence in the appeal from his conviction for driving while intoxicated. Although
requested in appellant’s motion to suppress and at the hearing on the motion, the
trial court failed to make findings of fact and conclusions of law. In his brief,
appellant requests that we abate the appeal and direct the trial court to make the
required findings and conclusions. The State agrees that abatement is the proper
remedy. See Tex. R. App. P. 44.4.
      Upon request of the losing party on a motion to suppress, the trial court is
required to make “essential findings,” meaning “findings of fact and conclusions of
law adequate to provide an appellate court with a basis upon which to review the
trial court’s application of the law to the facts.” See State v. Saenz, 411 S.W.3d
488, 495 (Tex. Crim. App. 2013) (citing State v. Cullen, 195 S.W.3d 696, 699
(Tex. Crim. App. 2006)). The findings and conclusions must be “adequate and
complete, covering every potentially dispositive issue that might reasonably be
said to have arisen in the course of the suppression proceedings.” See State v.
Elias, 339 S.W.3d 667, 676 (Tex. Crim. App. 2011).

      We abate this appeal and remand this case to the trial court. We direct the
trial court to reduce to writing its essential findings of fact and conclusions of law
related to its ruling on appellant’s motion to suppress. A supplemental clerk’s
record containing the trial court’s findings of fact and conclusions of law shall be
filed with this court no later than October 30, 2014.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record containing the trial court’s findings and conclusions is
filed in this court. The court will also consider an appropriate motion to reinstate
the appeal filed by either party.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.